390 U.S. 746 (1968)
SIMS
v.
COHEN, ACTING SECRETARY OF HEALTH, EDUCATION, AND WELFARE.
No. 386, Misc.
Supreme Court of United States.
Decided April 29, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
H. H. Gearinger for petitioner.
Solicitor General Marshall for respondent.
Israel Steingold for the American Trial Lawyers Association, as amicus curiae, in support of the petition.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Hopkins v. Cohen, ante, p. 530.
THE CHIEF JUSTICE and MR. JUSTICE WHITE dissent for the reasons stated in the dissenting opinion of MR. JUSTICE WHITE in Hopkins v. Cohen, ante, p. 535.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.